


Exhibit 10.45

 

FIRST AMENDMENT

TO

AMENDED AND RESTATED LEASE AGREEMENT

 

THIS FIRST AMENDMENT (“First Amendment”) to Amended and Restated Lease Agreement
is made and entered into by and between The Port Authority of Kansas City,
Missouri (the “Landlord”) and Hilton Hotels Corporation, a Delaware Corporation
(the “Tenant”) as of the 31st day of October, 1995.

 

RECITALS

 

The following recitals are a material part of this First Amendment:

 

a.                                       On or about the 21st day of August,
1995, Landlord and Tenant entered into that certain Amended and Restated Lease
Agreement (the “Lease”), a copy of the recorded memorandum of which is attached
hereto and by this reference made a part hereof, as though fully set out herein.

 

b.                                      The parties hereto have determined that
the Lease should be amended in part.

 

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00), to each of them paid by the other, and other good and valuable
consideration, the receipt, adequacy and sufficiency of which is hereby
acknowledged by each of them, the parties hereto do hereby covenant and agree as
follows:

 

1.                                       In Section 1.02.(b), the initial word
and number, “Twelve (12)” shall be stricken and in lieu thereof are hereby
substituted, “Ten (10)”.

 

2.                                       In Section 2.11, after the initial
word, “Rent” the words, “and grant payments”, are hereby added.

 

3.                                       In Section 2.14, at the end of the
existing text thereof, a new sentence stating, “Landlord further acknowledges
and understands that Tenant’s debt to Landlord hereunder is unsecured.”, is
hereby added.

 

4.                                       In Section 4.01, the word, “Tenant” in
the fourth line thereof, shall be stricken and in lieu thereof, the word,
“Landlord” is hereby substituted.

 

5.                                       In Section 16.03, beginning in the
tenth line of the indented paragraph thereof, the words, “on the earliest
redemption date to occur after termination of this Lease” shall be stricken and
in lieu thereof, the following is hereby substituted, “provided further, such
minimum Landlord’s share shall not exceed an amount of monies sufficient to
establish an escrow of United States Treasury obligations, which on the date of
deposit thereof into the escrow,

 

--------------------------------------------------------------------------------


 

would produce, with interest earnings thereon, an amount sufficient to pay, as
the same become due, the total principal and interest thereafter payable on the
then outstanding Bonds.”

 

6.                                       In Section 16.04, in the third line
thereof, after the words, “such event” the words, “all payment of rent,
Riverfront Park Grant and additional rent shall continue in the same amount as
before the taking, and” are hereby added.

 

7.                                       Except as changed, modified or amended
hereinabove, all provisions, terms and conditions of the Lease shall remain
unchanged modified or amended and in full force and effect.

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this First Amendment to be
executed by their duly authorized officers and their respective corporate seals
to be hereunto affixed.

 

 

LANDLORD:

THE PORT AUTHORITY OF KANSAS CITY, MISSOURI

 

 

 

 

 

By:

/s/ Elbert Anderson

 

 

Name:

Elbert Anderson

 

 

Title:

Chairman

 

 

 

 

TENANT:

HILTON HOTELS CORPORATION, a Delaware Corporation

 

 

 

 

 

By:

/s/ F. Michael O’Brien

 

 

Name:

F. Michael O’Brien

 

 

Title:

Executive Vice President

 

2

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENTS

 

STATE OF MISSOURI

)

 

 

)

SS

COUNTY OF JACKSON

)

 

 

On this 30 day of November, 1995, before me appeared Elbert Anderson, to me
personally known, who being by me duly sworn, did say that he is the Chairman of
The Port Authority of Kansas City, Missouri, a public Corporation, and said
Elbert Anderson acknowledged execution of the foregoing instrument to be the
free act and deed of said Port Authority.

 

IN WITNESS WHEREOF, I have hereunto subscribed my name and affixed my official
seal the day and year last above written.

 

 

/s/ Jacqueline M Bullard

 

Notary Public

 

My Commission Expires:

 

 

JACQUELINE M BULLARD

 

 

NOTARY PUBLIC STATE OF MISSOURI

June 22 1998

 

CASS COUNTY

 

 

MY COMMISSION EXP. JUNE 22,1998

 

 

 

 

STATE OF NEVADA

)

 

 

)

SS

COUNTY OF CLARK

)

 

 

On this 20 day of November, 1995, before me appeared F.Michael O’Brien, to me
personally known, who being by me duly sworn, did say that he/she is the
Executive Vice President of  Hilton Hotels Corporation, a Delaware Corporation,
and said E.Michael O’Brien acknowledged execution of the foregoing instrument to
be the free act and deed of said corporation.

 

IN WITNESS WHEREOF, I have hereunto subscribed my name and affixed my official
seal the day and year last above written.

 

 

/s/ Danielle I. Love-Metz

 

Notary Public

 

My Commission Expires:

 

 

 

May 25, 1999

 

 

[g165002ksi001.jpg]

Notary Public-State of Nevada

COUNTY OF CLARK

DANIELLE I. LOVE-METZ

My Commission Expires

May 25, 1999

 

 

3

--------------------------------------------------------------------------------
